Per Curiam.
At the beginning of the last trial the attorneys of the parties stipulated that the evidence *154introduced upon the former trial as printed in the case upon the former appeal, should be the evidence of the parties upon the new trial. By the stipulation all objections and exceptions to the admission or exclusion of evidence, as the same appeared in said case, were waived, and no exceptions to the admission or exclusion of evidence were taken by either party upon the new trial.
The evidence thus submitted supports the findings of fact made by the referee and these findings fully sustain the conclusions of law based by the referee thereon. The referee seems to have given proper effect to the rulings made by the general term of this court on the former appeal so far as they are applicable, and upon the whole case no exception appears on either side which calls for a reversal or modification of the judgment.
Upon the appeals of both parties the judgment should be affirmed upon the opinion and supplemental opinion filed by the referee, but without costs to either party.